DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II (corresponding to Fig. 3) in the reply filed on May 10, 2022, is acknowledged.

As indicated in the restriction dated March 10, 2022, claims 1-4, 7, 13 and 20 are generic.  A review of the claims and disclosure indicates that claims 5-6, 8-9, 14, and 16-17 are drawn to non-elected Species I (corresponding to Fig. 1) and claims 10-12, 15, and 18-19 are drawn to elected Species II (corresponding to Fig. 3).

Generic claims 1 and 13 are allowable. The restriction requirement between Species I (Fig. 1) and Species II (Fig. 3), as set forth in the Office action mailed on March 10, 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of March 10, 2022, is withdrawn.  Claims 5-6, 8-9, 14, and 16-17, directed to Species I (corresponding to Fig. 1) are not withdrawn from consideration because the claim(s) require(s) all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Status of the Claims
Claims 1-20 (filed April 6, 2020) are currently pending, with no claims withdrawn from consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 6, 2020, is being considered by the examiner.

As discussed in the interview held June 29, 2022, (see summary), only two pages of the ‘Zhou’ NPL reference were submitted with the IDS.  Examiner has obtained a complete copy of the Zhou reference, considered it, and attached the complete copy to this Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 15-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the claim recites “a plurality of input video frames” (line 2).  Claim 13, from which claim 15 depends, also recites “a plurality of input frames” (line 7).  
It is unclear whether the plurality of input frames recited in claim 15 is the same as, or different from, the plurality of input frames recited in claim 13.  On the one hand, the use of the word “a” appears to indicate that claim 15 is introducing a new element, such that the two pluralities of input frames are different.  On the other hand, claim 15 uses substantially the same language as claim 13, which indicates that they are the same plurality of input frames.  Furthermore, the original disclosure does not appear to describe an embodiment where two separate sets of input frames are received.
This ambiguity makes the scope of the claim unclear and renders the claim indefinite.


Claim 16 recites “receiving a first video frame, a second video frame, and a third video frame” (line 2).  Claim 16 goes on to recite “compensating for motions between the first to third video frames based on optical flow to generate the first to third warped frames” (lines 4-5).  Claim 13, from which claim 16 depends, also recites “receiving a plurality of input frames comprising a first input frame, a second input frame, and a third input frame (lines 7-8).
Through the use of “a” and the term “video”, claim 16 appears to distinguish between the first-third “video frames” in claim 16 and the first-third “input frames” in claim 13.  However, such a distinction appears to be inconsistent with the specification.  For example, Fig. 1 illustrates first-third “input frames” that are subjected to motion compensation using optical flow to generate first-third warped frames.  No additional first-third “video frames” are shown being received.
“A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty.”  MPEP 2173.03.
Claim 16 is indefinite because it is inconsistent with the specification in a manner that renders the scope of the claim uncertain.  In particular, it is uncertain whether the first-third “video frames” in claim 16 are the same as, or different from, the first-third “input frames” in claim 13.
Claim 17 is also indefinite at least because it includes the limitations of claim 16.  Claim 17 also further conflates the “input frames” and the “video frames” by “determining optical flow of pixels of the second video frame based on pixels of the first and third input frames” (lines 2-3; emphasis added), which makes the scope of the claim more uncertain and indefinite.

Claim 18 recites “receiving a first video frame, a second video frame, and a third video frame”, generating first-third depth maps based on the first-third video frames, and “compensating for motions between the first to third depth maps based on optical flow to generate the first to third input frames” (lines 1-6 on page 26).  Claim 13, from which claim 18 depends, recites “receiving a plurality of warped frames comprising a first warped frame, a second warped frame, and a third warped frame corresponding to different capture times” (lines 3-4) and “receiving a plurality of input frames comprising a first input frame, a second input frame, and a third input frame” (lines 7-8).
Claim 13 distinguishes between the “warped frames” and the “input frames” by giving them different names and reciting their receipt in separate steps.  Claim 18 indicates that the input frames are generated by compensating for motions between first and third depth maps.  Accordingly, claim 18 requires a set of warped frames and another, distinct set of “input” frames that are generated by compensating for motions between first and third depth maps.  However, this is inconsistent with the specification.  For example, Fig. 3 illustrates a single set of warped depth maps that are generated by compensating for motions between first and third depth maps.  There is no disclosure of a set of first-third warped frames, and a distinct set of input frames that are generated by compensating for motions between first and third depth maps.
“A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty.”  MPEP 2173.03.
Claim 18 is indefinite because it is inconsistent with the specification in a manner that renders the scope of the claim uncertain.  In particular, it is uncertain whether the first-third “input frames” in claim 18 are the same as, or different from, the first-third “warped frames” in claim 13.
Claim 19 is also indefinite at least because it includes the limitations of claim 18.  Claim 19 also further requires that the first-third input frames are “warped depth maps”, which further reinforces the inconsistency between the claims and the specification that was noted above.

Allowable Subject Matter
Claims 1-14 and 20 are allowed.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘Zhou’ (“Unsupervised Learning of Depth and Ego-Motion from Video,” 2017)
Cited in IDS, but incomplete copy was provided
A complete, 10-page copy of the reference is attached to this Office Action
‘Casser’ (US 2021/0319578 A1)
Receives three video frames, performs motion compensation and depth prediction – e.g., Fig. 1
Calculates a metric based on pairwise similarity between the warped frames ([0052]), but this metric is a loss value, rather than a temporal attention map based on feature maps
‘Gu’ (US 2020/0160546 A1)
Uses a neural network to extract features from each of three input video frames, warps features to a reference frame, and combines them in order to estimate depth – e.g. Fig. 7
Does not calculate a temporal attention map

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY E SUMMERS/Examiner, Art Unit 2669